152 U.S. 671 (1894)
NORTHERN PACIFIC RAILROAD COMPANY
v.
BOOTH.
No. 327.
Supreme Court of United States.
Submitted March 28, 1894.
Decided April 9, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA.
Mr. James McNaught, Mr. A.H. Garland, and Mr. H.J. May for plaintiff in error.
Mr. C.D. O'Brien for defendant in error.
*672 THE CHIEF JUSTICE:
This was an action to recover damages for the death of Fred. D. Booth, alleged to have been occasioned by the wrongful act or omission of the defendant, brought under the statute of the State of Minnesota in that behalf, which limited the recovery to not exceeding five thousand dollars. The case being tried to a jury resulted in a verdict in plaintiff's favor, January 10, 1890, for five thousand dollars, and, after motions for a new trial and in arrest had been overruled, judgment was rendered for that amount on May 12, 1890. On the following nineteenth of May the Circuit Court, on motion of the defendant's counsel, apparently made ex parte, ordered the judgment to be amended so as to read that the plaintiff recover the sum of five thousand dollars, "the amount found to be due by the jury, together with the sum of one hundred and sixteen and 73/100 dollars, ($116.73,) the amount of interest thereon from the rendition of the verdict to date."
These proceedings were had at December term, 1889. On July 3, 1890, one of the days of the succeeding June term, plaintiff moved the court to vacate the amendatory order of May 19, which motion was overruled. Defendant thereafter sued out this writ of error. But the writ cannot be maintained unless it appear that the matter in dispute, exclusive of costs, exceeds the sum or value of five thousand dollars, and in this case the judgment would be the measure of the jurisdiction. As originally rendered this did not exceed that sum, and we are of opinion that it could not be amended on motion of the defendant by the addition of an amount not claimed by plaintiff, so as to bring the case within our jurisdiction. Since the defendant confessedly made its motion with the sole object of obtaining a writ of error not otherwise allowable, and in doing so, conceded that the amount sought to be added was not in dispute, we decline to permit what was done to be efficacious in the accomplishment of the purpose designed.
Writ of error dismissed.